SMDL #02-002
February 20, 2002
Dear State Medicaid Director:
I am pleased to announce the Centers for Medicare &amp; Medicaid Services
(CMS) is issuing the third round grant solicitation for both the Demonstration
to Maintain Independence and Employment and the Medicaid Infrastructure Grant.
As you know, these two programs were authorized by the &quot;Ticket to Work and
Work Incentives Improvement Act (TWWIIA) of 1999.&quot; This letter provides
background information and application procedures for these two programs.
Regarding the Demonstration to Maintain Independence and Employment, this
letter serves as the official document announcing the third round grant
solicitation. Only state Medicaid agencies are eligible to apply for funding
under this grant program.
The Demonstration to Maintain Independence and Employment provides federal
matching funds to extend regular Medicaid benefits and services to workers who
are not yet disabled, but whose potentially severe physical or mental
impairments are likely to lead to disability. The goal of the program is to
determine whether providing Medicaid coverage to people with progressive
diseases or conditions earlier in the course of those diseases increases their
ability to stay employed and self-sufficient, improves their health status, and
delays the onset of disability. The Demonstration to Maintain Independence and
Employment is a six-year demonstration with $250 million authorized in federal
funding.
The grant solicitation inviting states to participate in the Demonstration
to Maintain Independence and Employment is posted on the CMS web-site and is
referenced below. As explained in the solicitation, states determine which
physical or mental impairment(s) will be the focus of the demonstration as well
as the maximum number of participants to be enrolled. The grant solicitation
also provides information regarding general policy considerations, eligibility,
review criteria and an application kit. As specified in the solicitation, the
deadline for submitting an application is May 10, 2002. Proposals must be
postmarked on or before this date.
States that wish to apply for this demonstration should refer to the CMS
web-site and download a copy of the Demonstration to Maintain Independence and
Employment solicitation using the following address:
www.hcfa.gov/medicaid/twwiia/twwiiahp.htm.
With respect to the Medicaid Infrastructure Grant, a Federal Register Notice
(2139-N) was published on January 25, 2002 announcing the third round grant

solicitation. The announcement was made through the Federal Register because
any agency or instrumentality of the state in addition to the single state
Medicaid agency may apply.
The 11-year Medicaid Infrastructure Grant program authorized by TWWIIA
expires in 2011. A total of $30 million has been authorized for this grant
cycle for new and continuation grants. Infrastructure grant funds are available
to encourage states to make lasting changes to their service delivery systems
for working individuals who have disabling conditions. Grant funds may also be
used to design and develop a demonstration project in conjunction with the
Demonstration to Maintain Independence and Employment described above.
The deadline for submitting a Medicaid Infrastructure Grant application, as
mentioned in the solicitation, is June 7, 2002. The solicitation entitled
&quot;Ticket to Work and Work Incentives Improvement Act of 1999 - Medicaid
Infrastructure Grant&quot; can be downloaded in its entirety by accessing the
CMS Ticket to Work web-site referenced above.
If you have any questions regarding the Demonstration to Maintain
Independence and Employment or the Medicaid Infrastructure Grant, please call
Joe Razes on (410) 786-6126.
We look forward to receiving your application.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Regional Ticket to Work Coordinators
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association

Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials
Jennifer King
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

